Citation Nr: 0602154	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from February 1991 to 
October 1994.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a 10 percent rating 
for the veteran's skin disorder.  Appeal to the Board was 
perfected.

In May 2005, the Board remanded the case for a VA 
compensation and pension (C&P) examination to be performed.  
Further review indicates that the veteran failed to appear 
for the examination that was scheduled for June 14, 2005.  
Evidence of record includes an October 2005 RO report of 
contact, which indicates that the veteran was unable to 
attend his scheduled examination due to his involvement in an 
automobile accident.  The veteran reported his unsuccessful 
attempt to reschedule the exam.  See VA Form 119.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  See 38 C.F.R. § 3.655(a) (2005).  

The veteran was informed of these regulatory provisions by 
the Board's May 2005 decision and the May 26, 2005 letter 
issued by the RO.  The Board finds, however, that the veteran 
was unable to attend his scheduled examination for good 
cause, as he had been involved in an auto accident.  Based on 
the above, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
pseudofolliculitis barbae.  The veteran's 
claims folder and a copy of this remand 
should be available to the examiner.  The 
examination report should include the 
percentage of the entire body and the 
percentage of the exposed areas affected 
by the service-connected 
pseudofolliculitis barbae.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant is again hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

